Citation Nr: 0604986	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-12 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection, including as due to 
exposure to mustard gas, for cardiovascular disease to 
include coronary artery disease, myocardial infarction, sinus 
bradycardia, and Wolff-Parkinson-White syndrome; diabetes 
mellitus, eye disorders to include nearsightedness, corneal 
opacities, and cataracts; cerebral vascular infarction and 
strokes; elevated cholesterol; prostatic hypertrophy to 
include urinary retention; and endocrine gland dysfunction to 
include the parotid and thyroid glands. 

2. Entitlement to service connection for residuals of 
medications for the claimed disabilities. 

3. Entitlement to service connection for post-traumatic 
neurovascular dystrophy. 

4. Entitlement to service connection for chronic pain 
syndrome. 

5. Entitlement to service connection for fibromyalgia. 

6. Entitlement to service connection for post-traumatic 
injuries of the upper and lower extremities. 

7. Entitlement to service connection for peripheral nerve 
damage. 

8. Entitlement to service connection for sciatic pain and 
spasms.

9. Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.  

10. Whether new and material evidence has been presented to 
reopen the claim of service connection for hiatal hernia and 
other gastrointestinal problems.

11. Whether new and material evidence has been presented to 
reopen the claim of service connection for a chronic 
respiratory condition to include as due to exposure to 
mustard gas.

12. Entitlement to VA disability compensation under 
38 U.S.C.A. § 1151 (hereinafter referred to as the 1151 
claim) for residuals of low back injury, spinal stenosis, and 
nerve damage, sustained at a VA hospital in April 1993. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 

INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1956. 

The matter is before the Board of Veterans Appeals on appeal 
of a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In May 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In November 2005, a motion to advance the case on the Board's 
docket was granted. 

The issues of service connection for post-traumatic injuries 
of the upper and lower extremities, peripheral nerve damage, 
and a chronic respiratory condition, including due to 
exposure to mustard gas, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Preliminary Procedural Matters 
Issues 9 and 10 and 11 

The record shows that the RO previously denied service 
connection for hypertension in an unappealed February 1980 
rating decision, for a hiatal hernia and other 
gastrointestinal problems in an unappealed July 1987 rating 
decision, and for chronic respiratory disease to include as 
due to exposure to mustard gas in an unappealed April 1995 
rating decision.  By operation of law, the unappealed rating 
decisions became final (hereinafter also referred to as 
finality).  38 U.S.C.A. § 7105.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdiction responsibility to consider 


whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled Issues 9 and 10 and 11 to reflect that 
finality had attached to the previous rating decisions. 

The claims of service connection, Issues 1 to 8, and the 1151 
claim, Issue 12, were previously denied by the RO in a June 
2000 rating decision on the legal theory that the claims were 
not well grounded.  In November 2000, the Veterans Claims 
Assistance Act of 2000 eliminated the legal theory of well-
groundedness in adjudicating a claim of service connection 
and authorized VA on its motion to readjudicate any claim 
that was denied as not well grounded on the merits as long as 
the readjudication occurred before November 2002.  As noted 
above, on its own motion, the RO readjudicated claims in 
September 2002 on the merits so that finality did not attach 
to the June 2000 rating decision.  VAOPGCPREC 3-2001. 


FINDINGS OF FACT

1. Cardiovascular disease, cardiomyopathy, is not 
affirmatively shown to have had onset during service and was 
not manifested to a compensable degree within the one-year 
period following separation from service; cardiovascular 
disease is unrelated to any event during service; and there 
is no medical evidence during or after service of coronary 
artery disease, a myocardial infarction, chronic sinus 
bradycardia, or Wolff-Parkinson-White syndrome. 

2. Diabetes mellitus is not affirmatively shown to have had 
onset during service; diabetes mellitus was not manifested to 
a compensable degree within the one-year period following 
separation from service; diabetes mellitus is unrelated to 
any event during service. 

3. Nearsightedness is a refractive error of the eye and not a 
disease for the purpose of VA disability compensation; there 
is no medical evidence during or after service of corneal 
opacities; and cataracts are not affirmatively shown to have 
had onset during service and are unrelated to any event 
during service. 

4. A cerebral vascular infarction and strokes are not 
affirmatively shown to have had onset during service; a 
cerebral vascular infarct and strokes were not manifested to 
a compensable degree within the one-year period following 
separation from service; a cerebral vascular infarction and 
strokes are unrelated to any event during service.

5. Elevated cholesterol is a laboratory finding and not a 
disease or disability for the purpose of VA disability 
compensation, and a disability associated with elevated 
cholesterol is not shown. 

6. Prostatic hypertrophy to include urinary retention is not 
affirmatively shown to have had onset during service; 
prostatic hypertrophy to include urinary retention is 
unrelated to any event during service.

7. There is no medical evidence during or after service of 
endocrine gland dysfunction to include the parotid gland; a 
thyroid dysfunction is not affirmatively shown to have had 
onset during service; a thyroid dysfunction is unrelated to 
any event during service.

8. A disability associated with medications for the claimed 
disabilities is not shown by the medical evidence. 

9. There is no medical evidence during or after service of 
post-traumatic neurovascular dystrophy. 

10. There is no medical evidence during or after service of 
chronic pain syndrome. 

11. There is no medical evidence during or after service of 
fibromyalgia. 

12. Sciatic pain and spasms are not affirmatively shown to 
have had onset during service and are unrelated to service. 

13. In an unappealed February 1980 rating decision, the RO 
denied service connection for hypertension. 

14. The additional evidence presented since the February 1980 
rating decision is cumulative. 

15. In an unappealed July 1987 rating decision, the RO denied 
service connection for hiatal hernia and other 
gastrointestinal problems.

16. The additional evidence presented since the July 1987 
rating decision is either cumulative, redundant, or not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

17. In an unappealed April 1995 rating decision, the RO 
denied service connection for a chronic respiratory condition 
to include as due to exposure to mustard gas.

18. The additional evidence presented since the April 1995 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for a chronic respiratory condition to include as 
due to exposure to mustard gas.

19. The low back injury, spinal stenosis, and nerve damage in 
April 1993 occurred while the veteran was employed by VA at 
the Baltimore VA hospital; when the veteran was injured, VA 
was not furnishing hospital care, medical or surgical 
treatment, or an examination. 


CONCLUSIONS OF LAW

1. Cardiovascular disease to include coronary artery disease 
and a myocardial infarction, sinus bradycardia, and Wolff-
Parkinson-White syndrome, claimed as due to exposure to 
mustard gas, were not incurred in or aggravated by service, 
and 


service connection for cardiovascular disease as a chronic 
disease may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309. 3.316 (2005).

2. Diabetes mellitus, claimed as due to exposure to mustard 
gas, was not incurred in or aggravated by service, and 
service connection for diabetes mellitus as a chronic disease 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309. 3.316 (2005). 

3. Nearsightedness, claimed as due to exposure to mustard 
gas, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303(c) 
(2005).

4. Corneal opacities and cataracts, claimed as due to 
exposure to mustard gas, were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §3.303, 3.316 (2005).

5. A cerebral vascular infarction and strokes, claimed as due 
to exposure to mustard gas, were not incurred in or 
aggravated by service, and service connection for a cerebral 
vascular infarction and strokes as chronic diseases may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309. 
3.316 (2005). 

6. Elevated cholesterol, claimed as due to exposure to 
mustard gas, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

7. Prostatic hypertrophy to include urinary retention, 
claimed as due to exposure to mustard gas, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.316 (2005).

8. Endocrine gland dysfunction to include the parotid and 
thyroid glands, claimed as due to exposure to mustard gas, 
was not incurred in or aggravated by service, and 


service connection for a thyroid gland dysfunction may not be 
presumed. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 

9. A disability associated with medications for the claimed 
disabilities was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2005).

10. Post-traumatic neurovascular dystrophy was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005). 

11. Chronic pain syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005).  

12. Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2005).

13. Sciatic pain and spasms were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).

14. The rating decision in February 1980 by the RO, denying 
service connection for hypertension, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2005).

15. New and material evidence has not been presented to 
reopen the claim of service connection for hypertension, and 
the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156 (2001, 2005).

16. The rating decision in July 1987 by the RO, denying 
service connection for hiatal hernia and other 
gastrointestinal problems, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2005).

17. New and material evidence has not been presented to 
reopen the claim of service connection for hiatal hernia and 
other gastrointestinal problems, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2001, 2005).

18. The rating decision in April 1995 by the RO, denying 
service connection for a chronic respiratory condition to 
include as due to exposure to mustard gas, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2005).

19. New and material evidence has been presented to reopen 
the claim of service connection for a chronic respiratory 
condition to include as due to exposure to mustard, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156 (2001, 2005). 

20. The criteria for VA disability compensation under 38 
U.S.C.A. § 1151 for a low back injury, spinal stenosis, and 
nerve damage are not met.  38 U.S.C.A. §§ 1151 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.361 (2005).


Veterans Claims Assistance Act of 2000 (VCAA) 

Not only did the VCAA eliminate the legal theory of well-
groundedness, the VCAA, codified in part at 38 U.S.C.A. §§ 
5103, 5103A, and implemented in part at 38 C.F.R § 3.159, 
amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In March 2001 by letter, the RO provided the veteran 
preadjudication VCAA notice.  The notice included the type of 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service or was 
made worse during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  

In the statement of the case, dated in February 2004, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
may provide any evidence in his possession that pertained to 
a claim.  The RO also cited 38 C.F.R. § 3.156, describing the 
evidence needed to substantiate a previously denied claim, 
namely, new and material evidence, including the definition 
of "new and material."  In October 2004 by letter, the RO 
notified the veteran of the evidence needed to substantiate 
the 1151 claim, that is, additional disability as the direct 
result of treatment and fault by VA. 

To the extent that the pertinent VCAA notice of 38 C.F.R. 
§ 3.156 and § 3.159 and the 1151 claim came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO or AOJ described 
above cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional argument and evidence, and to address the issues 
at a hearing, which he did.  For these reasons, the veteran 
has not been prejudiced by late timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA and private medical records identified by the 
veteran (March 2000 and March 2003 statements).  In the 
statement of the case, dated in February 2004, the RO 
notified the veteran of the list of VA and private medical 
records considered.  At the hearing in May 2005, the veteran 
was asked if he had additional evidence to submit or evidence 
in his possession.  After conferring with his representative, 
the veteran stated that there was enough evidence of record 
to decide the claims. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles Relating to Service Connection 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war or during peacetime service after January 1, 
1947, and either cardiovascular-renal disease, 
arteriosclerosis, organic heart disease, diabetes, brain 
hemorrhage, brain thrombosis, or endocrinopathies becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition, in pertinent part: 

Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or 
the  following cancers: Nasopharyngeal; laryngeal; 
lung (except  mesothelioma); or squamous cell 
carcinoma of the skin. 

Full-body exposure to nitrogen or sulfur mustard or 
Lewisite  during active military service together 
with the subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease. 

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet.App. 247, 
253 (1999).  The absence of any one element will result in 
the denial of service connection.  See Coburn v. Nicholson, 
No. 03-1345, slip op. (Vet. App. Jan. 26, 2006). 

A. Service Connection: Claimed as Related to Exposure to 
Vesicant Agents, including Mustard Gas 

In his statements and testimony, the veteran asserts that 
during service he was exposed to vesicant agents, including 
mustard gas and other gases, in field exercises and in sealed 
gas chambers at Edgewood Arsenal, Maryland, resulting in 
chronic health problems. 

Service personnel records show that for four weeks, beginning 
in September 1946, the veteran attended Officers Gas Course, 
at the Chemical Warfare School at the Edgewood Arsenal, 
Maryland.  

In June 1994, the Department of the Army, Chemical and 
Biological Defense Command (CBDCOM), reported that there is 
no record for the veteran and could not confirm the veteran's 
exposure to mustard gas. 

In 1999, the veteran submitted several articles on the 
military testing of mustard gas. 

Cardiovascular Disease to include Coronary Artery Disease, 
Myocardial Infarction, Sinus Bradycardia, and Wolff-
Parkinson-White Syndrome 

In May 2005, the veteran testified that he could not recall 
whether he was treated for heart symptoms during service.  
There was reference to a history after service of 
Wolff-Parkinson-White syndrome. 

VA records in September 1979 revealed normal cardiac sinus 
sounds without murmurs, gallops, or thrills, and an ECG was 
normal except for nonspecific ST-T wave changes.  In May 
1980, the heart sounds were normal.  In July 1990, February 
1995, and June 1999, cardiac rate or rhythm was regular. 

Private medical records show that in June 1993 the veteran 
was evaluated for chest pain, shortness of breath, and to 
rule out a myocardial infarction.  Catheterization revealed 
cardiomyopathy, but the coronary arteries were normal, and 
there was no evidence of a myocardial infarction.  In May 
1999, an ECG was abnormal, but sinus rhythm was normal, and a 
carotid ultrasound was consistent with cardiac arrhythmia, 
which was not further identified. 

In light of the findings in 1993 and thereafter, there is no 
evidence of record of coronary artery disease or a myocardia 
infarction.  As for sinus bradycardia, on separation 
examination from service, an ECG was normal, although sinus 
bradycardia was noted.  Since service, sinus rhythm has been 
described as regular or normal with no evidence of chronic 
sinus bradycardia.  While there was reference to 
Wolff-Parkinson-White syndrome at the veteran's hearing and 
while there is evidence in May 1999 of cardiac arrhythmia, 
the arrhythmia has not been associated with 
Wolff-Parkinson-White syndrome.  

Where as here, the determinative issues involve questions of 
medical diagnoses, competent medical evidence is required to 
support the claims.  In the absence of medical evidence of 
current disabilities, the claims of service connection for 
coronary artery disease, a myocardial infarction, sinus 
bradycardia, and Wolff-Parkinson-White syndrome fail.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In absence of 
proof of a present disability, there can be no valid claim).

The records do document cardiomyopathy, consistent with 
organic heart disease, which is included in the term 
"cardiovascular disease," which does satisfy the first 
element required to establish entitlement to service 
connection, namely, current disability.  

As for the second element of service connection, on 
separation examination, a chest X-ray was negative and an ECG 
was normal.  After service, cardiovascular disease, 
cardiomyopathy, was first document more than thirty-five 
years later, which is well beyond the one-year period 
following separation from service and presumptive service 
connection for cardiovascular disease as a chronic disease 
does not apply.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Under 38 C.F.R. § 3.316, 
exposure to vesicant agents, including mustard gas, does not 
result in the subsequent development of cardiovascular 
disease, cardiomyopathy. For these reasons, service 
connection fails in the absence of evidence of an in-service 
incurrence of cardiovascular disease, cardiomyopathy. 

Diabetes Mellitus

On VA examination in February 1995, the examiner reported 
that the veteran was diagnosed with diabetes within the last 
six months.  Diabetes mellitus was also diagnosed in 1999 and 
thereafter, which satisfies the first element of evidence of 
current disability. 

As for the second element of service connection, disease or 
injury in service, the service medical records, including the 
report of entrance examination, contain no finding of 
diabetes mellitus.  On separation examination, urinalysis for 
albumin and sugar were negative.  As diabetes mellitus was 
first shown more than thirty-five years after service, well 
beyond the one-year period following separation from service, 
presumptive service connection for diabetes mellitus as a 
chronic disease does not apply.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  And under 
38 C.F.R. § 3.316, exposure to vesicant agents, including 
mustard gas, does not result in the subsequent development of 
diabetes mellitus.  For these reasons, service connection 
fails in the absence of evidence of an in-service incurrence 
of diabetes mellitus. 

Eye Disorders to include Nearsightedness, Corneal Opacities, 
and Cataracts

In May 2005, the veteran testified that during service he had 
eye problems, and he was issued eye glasses.  

The service medical records document refractive error of the 
eyes in August 1945, May 1948, and September 1951.  On 
separation examination, history included myopia, and the 
evaluation of the eyes was normal.  After service, VA 
records, dated in 1983, 1989 and 1990, document hyperopia and 
presbyopia.  In May 2001, the veteran's list of health 
problems included senile cataracts, presbyopia, and vitreous 
opacities. 

Nearsightedness, also called myopia, and presbyopia are 
refractive errors of the eye are not diseases or injuries for 
the purpose of VA disability compensation  38 C.F.R. § 
3.303(c).  For this reason, the claim fails because of the 
lack of entitlement under the law. 

Senile cataracts were first reported by VA in 2001, which 
satisfies the requirement of evidence of current disability.

As for the second element of service connection, disease or 
injury in service, the service medical records, including the 
reports of entrance and separation examinations, contain no 
finding of cataracts, and cataracts were first shown more 
than forty years after service. ,  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  And under 38 C.F.R. § 3.316, exposure to 
vesicant agents, including mustard gas, does not result in 
the subsequent development of cataracts.  For these reasons, 
service connection fails in the absence of evidence of an 
in-service incurrence of cataracts. 

As corneal opacities have not been shown by medical evidence, 
the claim fails in the absence of medical evidence of current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In 
absence of proof of a present disability, there can be no 
valid claim).

Cerebral Vascular Infarction and Strokes

Private medical records document a transient ischemic attack 
in May 1999, which is evidence of current disability. 

As for the second element of service connection, disease or 
injury in service, the service medical records, including the 
reports of entrance and separation examinations, contain no 
finding of a cerebral vascular infarction or a stroke.  As a 
cerebral vascular infarction or a stroke, brain hemorrhage or 
thrombosis, was first shown more than forty years after 
service, presumptive service connection for a chronic disease 
does not apply.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  And under 38 C.F.R. 
§ 3.316, exposure to vesicant agents, including mustard gas, 
does not result in the subsequent development of a cerebral 
vascular infarct or strokes.  For these reasons, service 
connection fails in the absence of evidence of an in-service 
incurrence of a cerebral vascular infarct or strokes. 

Elevated Cholesterol

VA and private medical records, dated from 1986 to 2004, 
document elevated cholesterol levels.  

An elevated cholesterol level is a laboratory finding and not 
a disability, that is, not a disease or injury for the 
purpose of VA disability compensation.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996) (VA rejected the recommendation to 
recognize elevated cholesterol as a disability to add to the 
Schedule for Rating Disabilities). Without evidence of a 
disability associated with elevated cholesterol of service 
origin, the claim fails because of the lack of entitlement 
under the law.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Prostatic Hypertrophy to include Urinary Retention

VA records, dated in 1982, disclose that the veteran 
complained of urinary retention, but with increased 
hydration; benign prostatic hyperthrophy was to be ruled out.  
In 1989 and 1991, more than thirty years after service, VA 
records document benign prostate hypertrophy.  On VA 
examination in February 1995, history included obstructive 
urinary symptoms.  Private medical records document benign 
prostate hypertrophy in 1998.  The medical evidence therefore 
satisfies the first element of current disability. 

As for the second element of service connection, disease or 
injury in service, the service medical records, including the 
report of entrance examination, contain no finding of an 
abnormal prostate or of urinary retention.  On separation 
examination, the evaluation of the genitourinary system was 
normal.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  And 
under 38 C.F.R. § 3.316, exposure to vesicant agents, 
including mustard gas, does not result in the subsequent 
development of prostatic hypertrophy to include urinary 
retention.  For these reasons, service connection fails in 
the absence of evidence of an in-service incurrence of 
prostatic hypertrophy to include urinary retention. 

Endocrine Gland Dysfunction to include the Parotid and 
Thyroid Glands

In May 2005, the veteran testified that he could not recall 
whether he was treated for a thyroid problem during service.  
He stated that he was not seeking service connection for 
sexual dysfunction, which the record shows is associated with 
a low male hormone level.  Moreover, the claim for an 
endocrine gland dysfunction related to sexual function has 
not been developed for appellate review. 

The service medical records, including the reports of 
entrance and separation examinations, contain no finding of 
an endocrine abnormality. 

The VA records in 1999 disclose an assessment of 
lymphadenitis versus parotid swelling.  In July 2000, history 
included a hypothyroid, and the assessment was hormone 
imbalance.  In August 2001, an MRI revealed no significant 
changes in the pituitary gland. 

Private medical records disclose that in May 1999 the veteran 
was seen for a complaint of neck swelling, and the diagnosis 
was possible lymphadenitis.  A CT scan in June 1999 revealed 
fullness in the parotid glands, but no endocrine gland 
dysfunction to include the parotid and thyroid glands was 
identified.  Excluding an endocrine dysfunction associated 
with sexual function and except for the thyroid gland, there 
is no medical evidence of an endocrine gland dysfunction 
involving the parotid gland, and service connection for 
parotid gland dysfunction fails.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (In absence of proof of a present 
disability, there can be no valid claim). 

To the extent there is evidence of a hormonal imbalance 
related to the thyroid, the first element of current 
disability is satisfied. 

As for the second element of service connection, disease or 
injury in service, the service medical records, including the 
reports of entrance and separation examinations, contain no 
finding of a thyroid abnormality.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Thyroid abnormality was not shown within 
one year of service discharge.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309.  And under 38 C.F.R. § 3.316, exposure to 
vesicant agents, including mustard gas, does not result in 
the subsequent development of a thyroid dysfunction.  For 
these reasons, service connection fails in the absence of 
evidence of an in-service incurrence of a thyroid 
abnormality. 


B. Service Connection: Other Claims  
Residuals of Medications for the Claimed Disabilities

The record shows that the veteran is on several medications, 
but there is no medical evidence of additional disability due 
to the medications. 

Without evidence of a current disability associated with the 
medications, there can be no valid claim, and claim fails 
because of the lack of entitlement under the law.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Post-traumatic Neurovascular Dystrophy, Chronic Pain 
Syndrome, Fibromyalgia, and Sciatic Pain and Spasms 

Service personnel records show that the veteran was in Alaska 
from June 1943 to February 1944. 

The service medical records disclose that in April 1946 the 
veteran was hospitalized for evaluation of swelling of the 
veins of both legs.  The veteran gave a history of four years 
of progressive swelling of the both legs and thighs, which 
began in basic training in June 1942; in October 1944, he was 
treated with a sclerosing solution, and in September 1945 he 
was placed on limited duty.  On hospitalization, the 
pertinent findings were varicosities over the lower 
extremities and deep enlargement of the saphenous vein.  On 
hospitalization in May 1946 for further observation and 
treatment, the veteran complained of left leg weakness, which 
was worse in cold, damp, and rainy weather.  After orthopedic 
and surgical consultations, a definite diagnosis was not 
established.  The final diagnoses were saphenous varicosities 
and an ill-defined condition of the neurocirculatory system 
of the left leg, manifested by episodes of coldness, pain, 
and weakness of the left leg, exaggerated by use and climatic 
conditions.  A Disposition Board found that the ill-defined 
condition of the neurocirculatory system of the left leg 
existed prior to service and was not aggravated by service. 

The service medical records also disclose that in June 1956 
the veteran was in a car accident and suffered minor 
abrasions and sacroiliac strain.  X-rays of the lumbosacral 
spine were negative.

On separation examination, history included right leg pain 
and weakness.  The evaluations of the spine and the 
neurologic system were normal.  On evaluation of the vascular 
system, the pertinent findings were varicosities on both 
thighs. 

In a February 1980 rating decision, the RO granted service 
connection for bilateral varicose veins.  Varicose veins are 
currently rated as 50 percent disabling under the criteria in 
effect prior to January 1998.  The 50 percent for varicose 
veins encompasses severe bilateral involvement above and 
below the knee with edema and symptoms of pain or cramping on 
exertion.  

After service, VA records disclose that in September 1979 the 
veteran was hospitalized for complaints of swelling and 
tenderness in the legs, and he underwent bilateral vein 
stripping and ligation.  From 1980 to 1987, the veteran had 
continued problems with edema and leg pain since his surgery 
in 1979.  The findings included chronic venous insufficiency 
with edema, which was associated with varicose veins (1980 
and 1987), and either chronic venous insufficiency or stasis 
(1982 to 1984).  In 1993, the assessment was peripheral 
vascular disease with chronic venous [insufficiency].  On VA 
examination in January 2000, edema and stasis dermatitis were 
associated with varicose veins.  In January 2000, the veteran 
complained of pain in both legs, which he related to cold 
exposure in Alaska with subsequent vein surgery.  The 
assessment was leg pain secondary to cold injury in the past.  

VA records also show that in March 2000, the veteran 
complained of painful neuropathy in both legs, which was 
attributed to the service-connected disability with vein 
stripping.  In March 2001, the assessment was leg pain 
secondary to peripheral vascular disease.  In April 2001, the 
veteran presented with a long history of low back pain.  An 
MRI in August 2001 revealed mild disc changes in the 
lumbosacral spine and spinal stenosis at L3-4.  In December 
2004, the assessment was chronic edema secondary to venous 
insufficiency. 

VA records also disclose that in 1985, spasms of the cervical 
muscles were noted.     

Private medical records disclose that in April 1993 the 
veteran was treated for lumbosacral strain with sciatica 
after he fell at work.  X-rays revealed degenerative changes 
in the lumbar spine, and L4-5 disc syndrome was diagnosed.  

In March 2001, the veteran's daughter, who is a physician, 
stated that the veteran had extreme difficulty with walking 
and weight bearing because of severe leg and foot pain due to 
insufficient circulation, venous flow, neuropathy, and a 
stroke, which she attributed to service-related injuries. 

Analysis 

As for the claims of service connection for post-traumatic 
neurovascular dystrophy, chronic pain syndrome, and 
fibromyalgia, where as here, the determinative issues involve 
questions of medical diagnoses or medical causation, 
competent medical evidence is required to substantiate the 
claims.  After a careful review of the record, including the 
service medical records and VA and private medical records, 
covering the period from 1979 to 2004, there is no medical 
evidence that the veteran has post-traumatic neurovascular 
dystrophy, chronic pain syndrome, or fibromyalgia. 

The record does show that the veteran suffers from 
neurological, vascular, and musculoskeletal symptoms, 
including pain, but the symptoms have been attributed to 
other medical diagnosis or etiologies, including chronic 
venous insufficiency, peripheral vascular disease, peripheral 
neuropathy, lumbar arthritic changes and disc syndrome. 

As for the veteran's statements, as a layperson he is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  The mere fact that the veteran claims that he 
has post-traumatic neurovascular dystrophy, chronic pain 
syndrome, or fibromyalgia is insufficient to establish that 
he actually has the claimed conditions in the absence of 
medical evidence to support his assertions.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (In absence of proof of a 
present disability, there can be no valid claim).

To the extent there is evidence of sciatica and spasms of the 
cervical muscles, the first element of current disability is 
satisfied. 

As for the second element of service connection, disease or 
injury in service, the service medical records show that the 
veteran suffered lumbosacral strain after a vehicle accident 
in 1956, but sciatica was not shown then or on separation 
examination, and there was no evidence of cervical 
involvement or cervical abnormality during service.  After 
service, sciatica was first documented in 1993 after an 
injury at work.  As sciatica was not shown to be present 
during service or until many years after service, service 
connection can not be established on the basis that sciatica 
was shown during service.  Also sciatica has not been related 
to service by either continuity of symptomatology or by 
medical evidence that associates sciatica to lumbosacral 
strain during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

As muscle spasms were first shown about thirty years and in 
the absence of an established injury in service, there is no 
factual basis to relate spasms to service. 

For these reasons, service connection for sciatica and spasms 
fails in the absence of evidence of an in-service incurrence 
of either sciatica or spasms. 

C. Claims to Reopen

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

For a claim filed prior to August 29, 2001, the regulatory 
definition of new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

Under the current regulatory definition, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Hypertension 

In 1979, the veteran filed a claim of service connection for 
hypertension, indicating that hypertension began in 1953-54 
or 1956 and was treated in 1960.  In an unappealed February 
1980 rating decision, the RO denied service connection for 
hypertension because hypertension was not shown in service or 
within the one-year presumptive period.  By operation of law, 
the rating decision became final.

The evidence of record at the time of the February 1980 
rating decision consisted of the service medical records and 
VA records from 1979.  A summary of the evidence then of 
record is summarized as follows.

The service medical records from 1942 to 1956 contain no 
complaint, finding, or history of hypertension.  Although 
blood pressure was 146/118 on an ECG in September 1956, on 
physical examination on that day blood pressure was 120/84.  
On VA hospitalization in 1979, history included hypertension 
since 1956 and the veteran was not on hypertensive 
medication.  The diagnosis was hypertension. 

The unappealed February 1980 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c).  
New and material evidence is required to reopen the claim. 38 
U.S.C.A. § 5108.

In 1999, the veteran filed the current application to reopen 
the claim of service connection for hypertension. 

The additional evidence presented consists of the following:

Item (1) consists of copies of VA records, dating from 1979, 
including the 1979 hospital report, through 2004, documenting 
hypertension.  Item (2) consists of copies of private medical 
records, dating from 1993, documenting hypertension.  

The 1979 hospital report is not new because it was previously 
considered by the RO in the February 1980 rating decision.  
The documentation of hypertension since 1979 and currently by 
VA and by private medical records is cumulative evidence, 
that is, evidence of post-service hypertension many years 
after service, which has been previously considered.  It does 
not contain any information that would relate hypertension to 
service.  For this reason, cumulative evidence under both the 
old and current version of the regulatory definition of new 
and material is not new and material evidence, and the claim 
of service connection for hypertension is not reopened. 

Hiatal Hernia or Other Gastrointestinal Problems 

In 1987, the veteran filed a claim of service connection for 
a hiatal hernia, a gastric problem, stating that he had the 
condition during service.  In an unappealed July 1987 rating 
decision, the RO denied service connection for a hiatal 
hernia or other gastric problem because any such condition 
was shown many years after service and no such condition was 
shown in service.  By operation of law, the rating decision 
became final.

The evidence of record at the time of the July 1987 rating 
decision consisted of the service medical records and VA 
records from 1979 to 1980.  A summary of the evidence then of 
record is summarized as follows.

The service medical records form 1942 to 1956 contain no 
complaint, finding, or history of a hiatal hernia or other 
gastric problems.  On VA hospitalization in 1979, the veteran 
was evaluated for heartburn.  After a diagnostic upper 
gastrointestinal series, the diagnosis was reflux esophagitis 
or gastroesophageal reflux.  In November 1979, the veteran 
stated that a doctor told him he had a hiatal hernia. 

In 1999, the veteran filed the current application to reopen 
the claim of service connection for hiatal hernia and other 
gastric problems. 

The additional evidence presented consists of the following:

Item (1) consists of VA records that disclose a hiatal hernia 
by an upper gastrointestinal series (November 1979), 
treatment for reflux (1980, 1981, 1982), history of 
esophagitis (July 1993), a diagnosis of gastroenteritis 
(1998).  

Item (2) consists of private medical records disclosing 
esophageal reflux in 1998. 

The documentation of a hiatal hernia and other gastric 
problems since 1979 and thereafter by VA and by private 
medical records is cumulative evidence, that is, evidence of 
post-service hiatal hernia and other gastric problems many 
years after service, which has been previously considered.  
For this reason, cumulative evidence under both the old and 
current version of the regulatory definition of new and 
material is not new and material evidence. 

Item (3) consists of the veteran's daughter's statement in 
March 2003 that she had seen the veteran complain of 
gastrointestinal problems.  The evidence is not new and 
material evidence under the pre-August 2001 regulatory 
definition of new and material because it does bears directly 
and substantially upon the specific matter under 
consideration, that is, evidence of a gastrointestinal 
problems beginning in service.  Also, the evidence is not new 
and material under the current regulatory definition because 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, that is,  evidence of 
gastrointestinal problems, beginning during service.

Item (4) consists of the veteran's testimony in May 2005 that 
he was treated for a hiatal hernia during service, which is 
essentially the same statement he made in conjunction with 
his claim in 1987 and which was rejected by the RO in the 
absence of evidence that a hiatal hernia or other gastric 
problem shown many years after service was related to service 
as no such condition was shown during service.  The veteran's 
statement is therefore redundant, and redundant evidence 
under both the old and current version of the regulatory 
definition of new and material is not new and material 
evidence. 

For the above reasons, the claim of service connection for a 
hiatal hernia or other gastric problems is not reopened. 



Chronic Respiratory Condition 

In 1994, the veteran filed a claim of service connection for 
a respiratory disorder to include as due to exposure to 
mustard gas.  In an unappealed April 1995 rating decision, 
the RO denied the claim because there was no evidence of a 
current respiratory disorder or evidence of exposure to 
mustard gas.  By operation of law, the rating decision became 
final.

The evidence of record at the time of the April 1995 rating 
decision consisted of the service medical records and VA 
records from 1995.  A summary of the evidence then of record 
is summarized as follows.

The service medical records from 1942 to 1956 disclose that 
in October 1950 and January and June 1953, bronchitis was 
noted. A chest X-ray was normal in February 1953.  In October 
1953 and March 1955, an upper respiratory infection was 
noted. On separation examination, history included 
hemoptysis.  A chest X-ray was negative.  The evaluation of 
the lungs was normal. 

On VA examination in February 1995, the veteran denied any 
specific history of pulmonary disease.  He did state that in 
1946 he participated in experiments involving war gases and 
that he wore a mask and suit.  The diagnosis was no 
significant history of pulmonary disease. 

In 1999, the veteran filed the current application to reopen 
the claim of service connection for a chronic respiratory 
condition. 

The additional evidence presented consists of the following:

VA records show a diagnosis of bronchitis in 2000 and 2001.  
A diagnosis of bronchitis was not of record at the time of 
the previously denial in 1995, which was the basis for the 
prior denial.  As chronic bronchitis is recognized as a 
condition that may be due to exposure to mustard gas, 
38 C.F.R. § 3.316, the additional evidence in connection with 
evidence previously assembled, that is, the veteran's 
participation in a chemical course in which chemical agents 
were used, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
is therefore new and material, and the claim is reopened.

C. 1151 Claim
Low Back Injury, Spinal Stenosis, Nerve Damage  

In his statements and testimony, the veteran maintains that 
the residuals of low back injury, including spinal stenosis 
and nerve damage, were the result of an injury he suffered 
while he was employed by VA at the VA hospital in Baltimore, 
Maryland in 1993.

In January 2000, the veteran filed a claim under the 
provisions of 38 U.S.C.A. § 1151. 

VA records disclose that on April 1, 1993, the veteran, who 
was employed by VA and was at work at the Baltimore VAMC, 
bent over to pick up a piece of paper and injured his back.  

Private medical records disclose that on April 2, 1993, the 
veteran was treated for lumbosacral strain with sciatica.  
Later in April 1993, the diagnosis was L4-5 disc syndrome. 

Analysis 

For a claim received by VA after October 1, 1997, to 
establish that carelessness,  negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, resulted in additional disability, it must be 
shown the VA was furnishing hospital care, medical or 
surgical  treatment, or an examination, and that such care, 
treatment or examination was the proximate cause of the 
veteran's additional  disability, in this case, the residuals 
of low back injury to include spinal stenosis and nerve 
damage. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.



The record shows that the veteran was employed by VA and 
working at the VA hospital, when he suffered a back injury.  
As VA was not furnishing hospital care, medical or surgical  
treatment, or an examination, at the time of the back injury 
on the job, any additional disability related to the injury 
is not covered by 38 U.S.C.A. § 1151 and the implementing 
regulation 38 C.F.R. § 3.316. 

Where the law and not the evidence is dispositive the claim 
is denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

Service connection, including as due to exposure to mustard 
gas, for coronary artery disease to include myocardial 
infarction, sinus bradycardia, and Wolff-Parkinson-White 
syndrome; diabetes mellitus, eye disorders to include 
nearsightedness, corneal opacities, and cataracts; cerebral 
vascular infarction and strokes; elevated cholesterol; 
prostatic hypertrophy to include urinary retention; and 
endocrine gland dysfunction to include the parotid and 
thyroid glands are denied. 

Service connection for residuals of medications for the 
claimed disabilities is denied.  

Service connection for post-traumatic neurovascular dystrophy 
is denied. 

Service connection for chronic pain syndrome is denied. 

Service connection for fibromyalgia is denied. 

Service connection for sciatic pain and spasms is denied.

As new and material evidence has not been presented, the 
claim of service connection for hypertension is not reopened, 
and the appeal is denied.  

As new and material evidence has not been presented, the 
claim of service connection for hiatal hernia and other 
gastrointestinal problems is not reopened, and the appeal is 
denied.

As new and material evidence has been presented, the claim of 
service connection for a chronic respiratory condition to 
include as due to exposure to mustard gas is reopened, and to 
this extent only the appeal is granted.

Disability compensation under 38 U.S.C.A. § 1151 for 
residuals of low back injury, spinal stenosis, and nerve 
damage, claimed as due to VA injury/treatment in April 1993, 
is denied. 


REMAND

On the issues of service connection for post-traumatic 
injuries of the upper and lower extremities and peripheral 
nerve damage, there is conflicting medical evidence as to the 
etiology of the veteran's symptoms of numbness and tingling 
in the hands and feet, which have been variously attributed 
to either reflex sympathetic dystrophy, peripheral vascular 
disease, or peripheral neuropathy, which has been attributed 
to service-connected varicose veins. 

Under the circumstances, the evidence of record does not 
contain sufficient medical evidence to decide the claims.  

On the reopened claim of service connection for a chronic 
respiratory condition to include as due to exposure to 
mustard gas, further development is needed on the question of 
type of exposure, if any, the veteran had to mustard gas 
during service. 

Accordingly, the issues are remanded for the following 
action: 

1.  Schedule the veteran for a 
neurological examination to determine the 
etiology of the veteran's numbness and 
tingling of the hands and feet.  The 
claims file must be made available for 
the examiner for review.  The examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that any 
current neurological pathology is related 
to service-connected varicose veins. 

In formulating the opinion, the 
examiner is asked to comment on the 
evidence that the veteran is 
diabetic and the neurological 
symptoms have been variously 
associated with reflex sympathetic 
dystrophy, peripheral vascular 
disease, as well as peripheral 
neuropathy associated with 
service-connected varicose veins. 

2.  Under VA's Adjudication Procedure 
Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18, determine 
whether the veteran had full-body 
exposure to vesicant agents, including 
mustard gas, in September 1946, while at 
a chemical warfare course at Edgewood 
Arsenal.  The development should include 
a search of databases maintained by the 
Defense Manpower Data Center (DMDC) and 
the U.S. Army Chemical and Biological 
Defense Agency or other pertinent 
registers.  

3.  If full-body exposure is established 
to vesicant agents, including mustard 
gas, schedule the veteran for a VA 
pulmonary examination to determine 
whether the veteran has chronic 
bronchitis or other form of chronic 
obstructive pulmonary disease.  

4.  After the above development is 
completed, readjudicate the claims.  If 
any determination remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


